Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/145,128 filed on August 25, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in an interview with Roger Chen, Reg. No. 67,314, Tel: 886-927-877-517 on 03/22/2022 and subsequent call/communications 03/23/2022, 03/24/2022.
Please amend the claims as follows:
Claim 1 (Currently amended): A radiofrequency (RF) device, comprising:

a transistor disposed on the first side of the buried insulation layer;
a contact structure penetrating the buried insulation layer and electrically connected with the transistor;
a connection bump disposed on the second side of the buried insulation layer and electrically connected with the contact structure;
an interlayer dielectric layer disposed on the first side of the buried insulation layer and covering the transistor;
a mold compound layer disposed on the interlayer dielectric layer;
an interconnection structure disposed in the interlayer dielectric layer and electrically connected with the transistor, wherein the mold compound layer is physically and electrically separated from the interconnection structure by the interlayer dielectric layer, and the contact structure is electrically connected with the transistor via the interconnection structure; and
an isolation structure disposed on the first side of the buried insulation layer and surrounding a part of the transistor, wherein the isolation structure is disposed between the buried insulation layer and the interlayer dielectric layer, and the contact structure further penetrates the isolation structure for being electrically connected with the interconnection structure.



Claim 3 (Original): The RF device according to claim 1, wherein the mold compound layer comprises a polymer-based material, a resin-based material, an epoxy material, or benzocyclobutene.

Claim 4 (Original): The RF device according to claim 1, wherein a resistivity of the mold compound layer is greater than 20,000 ohm-cm.

Claim 5 (Original): The RF device according to claim 1, wherein the mold compound layer comprises a curable material coated on the interlayer dielectric layer.

Claims 6-9 (Canceled)

Claim 10 (Original): The RF device according to claim 1, further comprising:
a conductive layer disposed on the second side of the buried insulation layer, wherein the connection bump is disposed on the conductive layer, and the connection bump is electrically connected with the contact structure via the conductive layer.

Claims 11-20 (Canceled)

Reasons for Indicating Allowable Subject Matter
6.	Claims 1-5, 10 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a radiofrequency (RF) device, comprising:
....
an isolation structure disposed on the first side of the buried insulation layer and surrounding a part of the transistor, wherein the isolation structure is disposed between the buried insulation layer and the interlayer dielectric layer, and the contact structure further penetrates the isolation structure for being electrically connected with the interconnection structure; in combination with the rest of claim limitations as claimed and defined by the applicant.

8.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a radiofrequency (RF) device in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claim 1 is allowable. Since the independent claim 1 is allowable in combination with all the remaining limitations of the independent claim, therefore, the dependent claims 2-4, 10 of the independent claim 1 are also allowable.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claim 1 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the 

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819